Citation Nr: 1447654	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-21 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and diabetic manifestations (peripheral neuropathy, peripheral vascular disease, erectile dysfunction).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from April 1971 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran appeared at a Travel Board hearing in August 2010.  A transcript is of record.  

In January 2011, the Board reopened the claim and remanded for further evidentiary development.  After it was returned to the Board in November 2012, it was again remanded in order to complete the development requested in January 2011.  It was returned to the Board in February 2014, but another remand was required to complete the previously requested development.  The development has been completed, and the appeal has been returned to the Board for further consideration. 


FINDINGS OF FACT

1.  Hypertension was not shown in service or until many years after discharge from service; service connection may not be presumed, and there is no evidence of a relationship between the current diagnosis of hypertension and active service.  

2.  As all competent medical opinions have stated that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus, the preponderance of the evidence is against such a finding. 



CONCLUSION OF LAW

The criteria for service connection for hypertension to include as secondary to service-connected diabetes mellitus and diabetic manifestations have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a June 2006 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The remands requested that the Veteran be afforded VA examinations of his hypertension and that the examiner offer opinions after addressing relevant evidence.  This has now been accomplished.  The Veteran's VA treatment records have also been obtained, and he states that he has not received any private treatment.  

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the August 2010 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed hypertension as a result of his service-connected diabetes mellitus.  He states that his diabetes mellitus was diagnosed before his hypertension, and that the diabetes led to the development of renal problems, which in turn caused his hypertension.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

If cardiovascular-renal disease to include hypertension become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This method, however, may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As hypertension is listed, continuity must be discussed.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

The Veteran's primary contention is not that his hypertension began during or as the result of active service.  Rather, he argues that it was caused by his service-connected diabetes mellitus.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

As noted, the Veteran does not contend that his hypertension began during or as the direct result of active service.  He instead believes that hypertension was caused by his service-connected diabetes mellitus.  But before turning to those contentions, the Board will consider entitlement to service connection for hypertension on a direct basis and a presumptive basis.  

The evidence clearly establishes that the Veteran has a current diagnosis of hypertension.  Therefore, the first criterion for service connection has been met. 

The service treatment records, however, are negative for evidence of hypertension, and the separation examination was entirely normal.  

The post-service medical records do not show evidence of hypertension during the first year following discharge from service.  The earliest record to show a diagnosis of hypertension is dated 1996, which is 19 years after the Veteran's discharge from service.  The Veteran testified at the August 2010 hearing that his hypertension did not begin until 2000.  There is no competent medical opinion that relates the Veteran's current hypertension to his active service.  

Given the absence of evidence of hypertension during service, and the absence of competent medical evidence to establish a nexus between hypertension and active service, service connection may not be established.  The Veteran does not allege that he experienced hypertension symptoms between discharge and the eventual diagnosis of his disability, and as there is no medical evidence of hypertension until 19 years after discharge, continuity of symptomatology between the Veteran's hypertension and active service is not demonstrated.  These findings preclude entitlement to service connection on a direct basis.  Finally, because the Veteran was not diagnosed as having hypertension either during service or within a year of discharge of service, service connection on a presumptive basis may not be granted.  

Turning to the Veteran's contention that his service-connected diabetes mellitus is the cause of his hypertension; the record confirms that service connection for diabetes mellitus has been established.  As previously noted, a current diagnosis of hypertension is also well established.  The Board must now examine the record for evidence of a medical nature to support the alleged causal relationship between the service-connected diabetes mellitus and hypertension.  

The record shows that the initial diagnosis of hypertension is found in a September 1996 VA general medical examination.  The Veteran underwent a complete physical examination at that time.  The examiner stated that there was no obvious endocrine disease, diabetes mellitus was not included on the Veteran's problem list, and there is no indication that the Veteran reported a prior diagnosis of diabetes mellitus.  The diagnoses included hypertension, uncontrolled, but did not include diabetes mellitus.  A September 1996 VA psychiatric examination also failed to note a current diagnosis of diabetes mellitus.  

A VA treatment note dated June 1999 states that the Veteran has a history of diabetes mellitus controlled with diet and exercise.  

A May 2001 VA treatment note includes diagnoses of both diabetes mellitus and hypertension.  A July 2001 VA examination for diabetes states that the Veteran has a history of diabetes mellitus since 1996.  He also had a history of hypertension from 1996.  

VA laboratory results state that a 24-hour creatinine clearance in December 2002 was 114.  

A June 2003 VA treatment note from Dr. R.M. includes impressions of diabetes and hypertension.  As to the question of whether or not hypertension was diagnosed after diabetes, the examiner states that computer notes date back to June 1999 and that both diagnoses were present at that time, so he was unable to determine which came first.  The Veteran states that diabetes was diagnosed in 1996 or 1997 and hypertension shortly afterwards.   The Veteran had experienced a mild bump in creatinine at one time though he presently did not have renal insufficiency.  The December 2002 laboratory results were referenced.  

At a September 2003 VA examination for diabetes mellitus, the medical records were reviewed by the examiner.  The history states that the Veteran was diagnosed as having diabetes mellitus in 1996.  Hypertension was said to have been diagnosed in 1999.  The diagnoses included diabetes mellitus, and essential hypertension.  The examiner opined that, based on the review of the medical records and medical literature, the hypertension was essential.  It was not secondary to diabetes mellitus due to the fact that there was no diabetic nephropathy to develop hypertension as secondary to diabetes mellitus.  So, the hypertension diagnosed in 1999 was more likely than not unrelated to the diabetes diagnosed in 1996.  

An October 2003 VA treatment note signed by a medical student and co-signed by Dr. R.M., who also did the December 2002 lab work includes the notation of "Mild CRI" in the problem list, with the December 2002 creatinine finding referenced.  The Board notes that among other things, the abbreviation CRI can represent chronic renal insufficiency.  

A VA treatment note from Dr. R.M. dated July 14, 2006, continued to include the notation "Mild CRI" in the problem list.  The December 2002 laboratory findings and the 24-hour creatinine clearance were again listed directly below this notation.  

The Veteran was afforded an additional VA examination in March 2011 in order to obtain an opinion regarding the relationship between the Veteran's service-connected diabetes, diabetic neuropathy, and hypertension.  The examiner stated that as best as can be determined from the Veteran and his records, he had a history of diabetes mellitus from 1996.  As for the hypertension, once again based on the Veteran and his records, the examiner stated that this began two years after the onset of the diabetes mellitus.  There was no evidence of renal hypertension, as his creatinine was normal and he had never had microalbuminuria.  Testing done in 2007 suggested that the Veteran had small fiber diabetic polyneuropathy in both the upper and lower extremities.  He did not have symptoms of diabetic nephropathy.  The most recent laboratory work had been conducted in August 2010, and this was reviewed.  The diagnoses were diabetes mellitus type 2 with complications of a small fiber peripheral neuropathy of the upper and lower extremities and erectile dysfunction.  The examiner opined that it was less likely than not that the Veteran's hypertension was a complication of diabetes mellitus or that it was aggravated by his diabetes mellitus.  In reaching this opinion, the examiner noted that the hypertension occurred shortly after the diagnosis of diabetes mellitus, and there had been no sign of renal disease as he had normal creatinine and repeatedly normal microalbumin/creatinine.  The examiner added that neuropathy would have no effect on hypertension.  Finally, he added that he was uncertain as to which of the 2003 VA treatment notes he was to reference, but after reviewing all of these notes his opinion was unchanged.  

The Veteran underwent another VA examination in January 2013.  The claims folder was reviewed by the examiner.  The examiner checked the box on the examination form that states the claimed condition was less likely than not incurred or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran had been diagnosed with hypertension and diabetes mellitus prior to 1999.  The diagnosis of hypertension was not a consequence of the diabetes mellitus, and was less likely as not related to diabetes mellitus.  The examiner added that both hypertension and diabetes mellitus were common chronic diseases that coexist with a greater frequency than the prevalence of either condition alone as both conditions may be related to insulin resistance.  Unfortunately, the examiner concluded by adding that the diagnosis of hypertension did not aggravate the diabetes mellitus beyond the natural course of the disease, which is not the issue on appeal.  This resulted in the Board's February 2014 remand in order to obtain clarification.  

In March 2014, the record was returned to the examiner who authored the January 2013 opinion.  The examiner stated that he had reviewed the September 2003 VA examination, and noted that examiner's opinion that the Veteran's hypertension was not secondary to diabetes due to the fact there was no diabetic nephropathy.  The examiner also noted the July 14, 2006 diagnosis of mild CRI by Dr. R.M.  Furthermore, the examiner listed every laboratory finding of the Veteran's creatinine level from November 26, 1997, to May 16, 2012.  The creatinine level as of July 14, 2006, was noted to be 1.1, and the examiner was unclear where the 1.4 in the 2006 note was obtained.  The July 14, 2006 urine microalbumin, however, was negative.  The examiner explained his January 2013 reference to insulin resistance did not mean that all patients with insulin resistance develop hypertension or diabetes mellitus, or that all patients with diabetes mellitus develop hypertension, but rather that both were at risk for chronic renal insufficiency.  The Veteran's 2006 creatinine levels, however, did not suggest any evidence of chronic renal insufficiency in that creatinine is a crude measurement of renal function.  Furthermore, as the 2006 testing was negative for microalbuminuria, there was no evidence of diabetic nephropathy predisposing to hypertension.  His opinion continued to be that there was no evidence that the Veteran's hypertension was caused by his diabetes mellitus or aggravated beyond natural progression by the diabetes mellitus.  

The Board must conclude that the preponderance of the evidence is against a finding that the Veteran's service-connected diabetes mellitus either caused or aggravated his hypertension.  It follows that service connection for hypertension on a secondary basis is not warranted.  

There is no competent medical evidence that relates the Veteran's hypertension to his diabetes mellitus.  Every examiner has opined that there is no causal relationship between the Veteran's diabetes mellitus and complications, and his hypertension.  Although the September 2003 and March 2011 opinions failed to address potentially relevant medical records, the March 2014 examiner provided reasons and bases as to why these records did not support a finding of diabetic nephropathy that might have predisposed the Veteran to hypertension.  There is no competent medical opinion that contradicts any of these conclusions, and it should be noted that the references to chronic renal insufficiency in the VA treatment records do not by themselves constitute an opinion that the Veteran's diabetes caused or aggravated his hypertension.  The March 2014 examiner reviewed these findings and considered them in formulating his opinion that there is no causal relationship or aggravation.  No competent evidence whatsoever has been presented to suggest that any of the service-connected complications of diabetes mellitus caused or aggravated the Veteran's hypertension, and the March 2011 examiner stated that there was no relationship between neuropathy and hypertension.  

In reaching this decision, the Board has considered the Veteran's sincerely held opinion that his diabetes mellitus has either caused or aggravated his hypertension; however, the Veteran has given conflicting accounts as to just when he developed his hypertension.  For example, he testified at the hearing that hypertension was first diagnosed in 2000, but he has previously stated to examiners that it was diagnosed in 1996 or 1998.  Medical records clearly show a diagnosis of hypertension in 1996, and the Board must note that those records did not yet include a diagnosis of diabetes mellitus.  Finally, while the Veteran would be competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here regarding the relationship between diabetes and hypertension.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The competent medical opinions have consistently held that there is no causal relationship.  




ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and diabetic manifestations is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


